 1   JOHN BALAZS, Bar No. 157287
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, CA 95814
 3   Telephone: (916) 447-9299
     Fax: (916) 557-1118
 4   john@balazslaw.com

 5   Attorney for Defendant
     DONALD M. PARKER
 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                      No. 2:11-CR-0511-03 WBS
12
                       Plaintiff,                   Order to Terminate Defendant
13                                                  Donald M. Parker’s Term of Supervised
            v.                                      Release
14
     DONALD M. PARKER,
15                                                  .
                       Defendant.
16

17

18          Pursuant to 18 U.S.C. § 3583(e)(1), there being no objection and for good cause shown,
19
     the Court hereby terminates defendant Donald M. Parker’s term of supervised release. The
20
     December 23, 2019 hearing date is VACATED.
21
     Dated: December 19, 2019
22

23

24

25

26
27

28
